Citation Nr: 0920278	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's service 
connected cervical spine disability.

2.  Entitlement to service connection for neurogenic bladder, 
to include as secondary to the Veteran's service connected 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the Veteran's above 
noted claims.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the Veteran's erectile dysfunction is not related to 
service, and is not secondary to his service connected 
cervical spine disability.

2.  The preponderance of the evidence of record indicates 
that the Veteran's neurogenic bladder is not related to 
service, and is not secondary to his service connected 
cervical spine disability.


CONCLUSION OF LAW

1.  The Veteran's erectile dysfunction was not incurred in 
service, and is not secondary to his service connected 
cervical spine disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2008).

2.  The Veteran's neurogenic bladder was not incurred in 
service, and is not secondary to his service connected 
cervical spine disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in June 2005 and October 2006.  These letters 
collectively informed the Veteran of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

In October 2006, the Veteran was provided notice of the 
disability rating and effective date regulations, in accord 
with Dingess/Hartman.  No prejudice has been alleged in the 
timing of this notice, and none is apparent from the record; 
and the claim was readjudicated during the course of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims on appeal, such as 
obtaining VA medical records and providing the Veteran with 
VA examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

The Veteran and his representative contend that service 
connection is warranted for erectile dysfunction and a 
neurogenic bladder.  Specifically, the Veteran and his 
representative contend that these disabilities are secondary 
to the Veteran's service connected cervical spine disorder.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection will also be presumed for certain chronic 
diseases, if manifest to a compensable degree within one year 
after discharge from service.  38 C.F.R. §§ 3.307, 3.309 
(2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for erectile 
dysfunction.  In this regard, the Board finds that there is 
no medical evidence of record linking this disability to 
service in any way.  Initially, the Board points out that the 
Veteran's service medical records, including his May 1987 
report of separation examination, show no complaints of, or 
treatment for, erectile dysfunction.  The evidence of record 
does not show complaints of erectile dysfunction until 
approximately 2003, 16 years after his separation from 
service.

Further, the Veteran had VA examinations in regard to his 
erectile dysfunction in November 2003 and August 2005.  
During the Veteran's November 2003 VA examination, he was 
noted to have a history in service of gonorrhea, now healed.  
Upon examination, the Veteran was found to have a left 
varicocele.  The rest of his genitourinary physical 
examination was normal, except for a small scar in the right 
inguinal area.  He was reported to have had a varicocelectomy 
on the right in January 2002, for infertility.  He did 
however, indicate that he was able to attempt vaginal 
penetration with ejaculation.  The Veteran was diagnosed with 
a history of gonorrhea in 1982, which was healed, without 
residuals, and clinically insignificant renal calculi.  The 
Veteran was also diagnosed with infertility, status post 
right varicocelectomy, and a left varicocele.  The examiner 
indicated that the Veteran's fertility was more likely than 
not related to his varicocele and varicocelectomy.

The Veteran received a further VA examination in August 2005.  
At that time, he reported he was unable to attempt vaginal 
penetration or ejaculation.  Physical examination of the 
genitourinary area was normal.  After examination, the 
examiner indicated that he did not find any relationship 
between erectile dysfunction and the Veteran's cervical spine 
cord condition.  In support of this opinion, the examiner 
indicated that neurologically, there was no relationship 
between the cervical area and the genitourinary organs.

Thus, with no evidence of any erectile dysfunction in service 
or for many years after service, and with no medical evidence 
having been presented to link the Veteran's current erectile 
dysfunction to service or to a service connected disability, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for erectile 
dysfunction.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a 
neurogenic bladder.  In this regard, the Board finds that 
there is no medical evidence of record linking this 
disability to service in any way.  Initially, the Board 
points out that the Veteran's service medical records, 
including his May 1987 report of separation examination, show 
no complaints of, or treatment for, incontinence, or a 
neurogenic bladder.  The evidence of record does not show 
complaints of incontinence until approximately 2003, 16 years 
after his separation from service.

The Veteran received VA examinations relevant to this issue 
in November 2003 and August 2005.  Upon VA examination in 
November 2003, the Veteran specifically indicated that he did 
not have any problems with incontinence.  He was noted to 
have nocturia three times, with a good stream, and emptied 
well.  The Veteran was diagnosed with clinically 
insignificant renal calculi, and the Veteran at that time was 
not found to have a neurogenic bladder or any problems with 
incontinence.

A July 2005 sonogram noted the Veteran had an underdistended 
urinary bladder.

Upon VA examination in August 2005, the Veteran was found to 
report incontinence of urine for one and a half years, 
however he indicated that he did not use disposable absorbent 
materials for these symptoms.  The Veteran was noted to have 
a nonobstructive left renal calculus.  After examination, the 
examiner indicated that he did not find any relationship 
between a neurogenic bladder, or incontinence, and the 
Veteran's cervical spine cord condition.  In support of this 
opinion, the examiner indicated that neurologically, there 
was no relationship between the cervical area and the 
genitourinary organs.  He further indicated that incontinence 
and bladder dysfunctions were seen with very specific lumbar 
radiculopathy or lower motor neuron involvement, which was 
not the case with this Veteran.

Thus, with no evidence of any neurogenic bladder or 
incontinence in service or for many years after service, and 
with no medical evidence having been presented to link the 
Veteran's current neurogenic bladder to service or to a 
service connected disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a neurogenic bladder.

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

  
ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to the Veteran's service connected 
cervical spine disability, is denied.

Entitlement to service connection for neurogenic bladder, to 
include as secondary to the Veteran's service connected 
cervical spine disability, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


